DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 As per the remarks of 07/11/2022, claims 11 and 13-16 have been cancelled. Claims 1, 17 and 18 are amended. Applicant further amended the title in response to the previously objected specification as to its broadness; hence, the objection to the specification has been withdrawn. Claims 1-10,12 and 17-20 are pending.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-10, 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0006722), Hereinafter, Kim) in view of Choi (US 2013/0260257). 
With respect to claims 1 and 18, Kim discloses an electronic device (Fig. 2, 201) comprising: a storage in which at least one or more programs are stored (application program in 230, such as 200); a power management circuit (power management 895); a controller controlling the storage and the power management circuit (Fig. 2, 280); 

    PNG
    media_image1.png
    433
    680
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    589
    496
    media_image2.png
    Greyscale

a first battery cell connected to the power management circuit (Fig. 2, 290); and 
a second battery cell connected to the storage (Para. # 0006, 132 and 135).
KIM, however, does not expressly disclose wherein at least one of the first battery cell or the second battery cell includes an all-solid-state battery.
Choi discloses, on the other hand, wherein at least one of the first battery cell or the second battery cell includes an all-solid-state battery (para. # 28-34: solid electrolyte such as Teflon and ceramic). 

    PNG
    media_image3.png
    509
    532
    media_image3.png
    Greyscale

Both references, however, do not disclose solid-state battery comprises: body including a plurality of positive electrodes and a plurality of negative electrodes sequentially stacked with a solid electrolyte layer interposed therebetween.
Viavattine, on the other hand, discloses solid-state battery comprises (Fig. 2): body including a plurality of positive electrodes and a plurality of negative electrodes sequentially stacked with a solid electrolyte layer interposed therebetween (Fig. 2, 114: stacked assembly; Para. # 0027, 0029 and 0030) the positive and negative electrodes extending in a length direction and having one ends extending to first surfaces of the body (See Reproduced Fig. 2, below; ‘positive, negative electrode’), respectively; and a first external electrode and a second external electrode disposed on the first and surfaces of the body, and connected to the one ends of the positive and negative (Para. # 0031).

    PNG
    media_image4.png
    895
    854
    media_image4.png
    Greyscale

KIM, Choi and Viavattine are analogous art because they are from the same field of endeavor namely electronic device and method for charging electrolyte for secondary battery, and stacked electrode or solid-state battery.
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added solid electrolyte that is highly stable at high temperature and nonvolatile to the electronic device of KIM in view of the teachings of Choi further in view of Viavattine solid state stacked electrode battery for high volume and density used for the benefit of preventing explosion or fire due to an electrical short circuit between positive and negative electrodes under a high temperature or overvoltage condition and also useful for high power density requirement in a compact configuration.
With respect to claim 2, the combined reference of Kim, Choi, and Viavattine disclose the electronic device as described above, further Kim discloses comprising a communication unit communicating with an external device and a third battery cell connected to the communication unit (Fig. 2, 270: communication unit). 
With respect to claim 3, the combined reference of Kim, Choi, and Viavattine oi disclose the electronic device as described above, further Kim discloses comprising an audio output unit outputting an audio signal and a fourth battery cell connected to the audio output unit (Para. # 24). 
With respect to claim 4, the combined reference of Kim, Choi, and Viavattine disclose the electronic device as described above, further Kim discloses comprising a display and a fifth battery cell connected to the display (Para. # 0057: display 260). 
With respect to claims 5 and 8, the combined reference of Kim, Choi, and Viavattine disclose the electronic device as described above, further Kim discloses at least one battery cell among the first to fifth battery cells is spaced apart from the other battery cells (Para. # a plurality of batteries). 
With respect to claims 6 and 19, the combined reference of Kim, Choi, and Viavattine disclose the electronic device as described above, further Kim discloses at least one battery cell among the first to fifth battery cells has a different charging capacity from charging capacities of the other battery cells (Para. # 58/67: charging circuits 320 and 330 with different charging capabilities).
With respect to claims 7 and 20, the combined reference of Kim, Choi, and Viavattine disclose the electronic device as described above, further Kim discloses at least one battery cell among the first to fifth battery cells has a different operating voltage from operating voltages of the other battery cells (Para. # 77: different operating voltages).
With respect to claims 9-10 and 17, the combined reference of Kim, Choi, and Viavattine disclose the electronic device as described above, further Choi discloses further comprising a substrate, wherein at least one battery cell among the first to fifth battery cells is mounted on a surface of the substrate (See figure 2 structures as Li metal is a substrate for solid electrolyte polymer bind).
With respect to claim 12, the combined reference of Kim, Choi, and Viavattine disclose the electronic device as described above, further Choi discloses wherein the all-solid-state battery comprises a solid electrolyte, and the solid electrolyte has an ionic conductivity of 10(-3) S/cm or more (Para. # 9 and 31: lower ionic conductivity used for coating materials). 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection rely on new and combinations of references not discloses in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859